Citation Nr: 0517415	
Decision Date: 06/27/05    Archive Date: 07/07/05

DOCKET NO.  03-36 357	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for residuals of a left 
tibia/fibula fracture, to include arthritis of the left knee.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Nicholas Xanthakos, Associate Counsel


INTRODUCTION

The veteran had active service from November 1969 to October 
1977.

The case comes before the Board of Veterans' Appeals (Board) 
from an August 2002 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.  

Additionally, the Board notes that, in May 2005, the veteran 
presented testimony before the undersigned Veterans Law Judge 
(VLJ) with respect to the issue on appeal.  A transcript of 
that hearing has been associated with the claims file.


FINDINGS OF FACT

1.  The VA has fulfilled its notice and duty to assist to the 
appellant by obtaining and fully developing all relevant 
evidence necessary for the equitable disposition of the issue 
addressed in this decision.    

2.  The competent medical evidence of record indicates that 
the veteran did not sustain a permanent increase in severity 
of his preexisting left leg disability.   


CONCLUSION OF LAW

Residuals of a left tibia/fibula fracture was not incurred in 
or aggravated by active service, nor may arthritis of the 
left knee be presumed to have been incurred in service.  38 
U.S.C.A. §§ 1101, 1110, 1111, 1131, 1137, 1153, 5103, 5103A, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.306, 
3.307, 3.309 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Pursuant to the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000), see 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 
2002), VA first has a duty to notify the appellant and the 
accredited representative of any information and evidence 
necessary to substantiate his/her claims for VA benefits.  
See generally 38 U.S.C.A. §§ 5102, 5103 (West 2002).  In 
August 2001, VA issued regulations to implement the VCAA.  
38 C.F.R. § 3.102, 3.156(a), 3.159 and 3.326(a).  The 
amendments were effective November 9, 2000, except for the 
amendment to 38 C.F.R. § 3.156(a) which is effective August 
29, 2001.  Except for the amendment to 38 C.F.R. § 3.156(a), 
the second sentence of 38 C.F.R. § 3.159(c), and 
3.159(c)(4)(iii), VA stated that the provisions of this rule 
merely implement the VCAA and do not provide any rights other 
than those provided in the VCAA.  Accordingly, in general 
where the record demonstrates that the statutory mandates 
have not been satisfied, the regulatory provisions likewise 
are not satisfied.  However, in this case, for the reasons 
set forth below, the VA has complied with the VCAA, as well 
as the implementing regulations, in reference to the issue 
addressed in this decision.

First, VA has a duty to notify the claimant and the 
representative, if any, of any information and evidence 
needed to substantiate and complete a claim.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The veteran has been 
informed of the evidence needed to show his entitlement to 
service connection via the March 2002 RO letter, the August 
2002 rating decision, the October 2003 statement of the case, 
and the February 2004 supplemental statement of the case.  
Therefore, the notification requirement has been satisfied.  
See Quartuccio, supra.

Secondly, VA has a duty to assist the claimant in obtaining 
evidence necessary to substantiate the case.  38 U.S.C.A. § 
5103A (West 2002); 38 C.F.R. § 3.159(c).  In this case, all 
identified and available medical evidence has been obtained, 
including treatment medical records and examination reports.  
Furthermore, the veteran was given the benefit of presenting 
testimony and/or evidence at a hearing on appeal, and did so 
in May 2005.  As no additional evidence, which may aid the 
veteran's claim or might be pertinent to the bases of the 
claim, has been submitted or identified, the duty to assist 
requirement has been satisfied.  See Quartuccio, supra.

Finally, the VCAA requires that VA must provide notice that 
informs the claimant (1) of any information and evidence not 
of record that is necessary to substantiate the claim, (2) of 
the information and evidence that VA will seek to provide, 
and (3) of the information and evidence that the claimant is 
expected to provide.  Furthermore, VA must "also request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim."  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); and 
VAOPGCPREC 7-2004.  

In this case, although the VCAA notice letter that was 
provided to the appellant does not contain the "fourth 
element" per se, the Board finds that the appellant was 
otherwise fully notified of the need to give to VA any 
evidence pertaining to his claim.  In particular, the RO 
asked the veteran to tell VA about any additional information 
or evidence that the veteran wanted VA to try and get for him 
and to send VA the evidence that was needed as soon as 
possible.  By various informational letters, a statement of 
the case, supplemental statements of the case and their 
accompanying notice letters, VA satisfied the fourth element 
of the notice requirements.

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants are given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  In this case, because 
each of the four content requirements of a VCAA notice has 
been fully satisfied, any error in not providing a single 
notice to the appellant covering all content requirements is 
harmless error.  See also Mayfield v. Nicholson, No. 02-1077, 
2005 WL 957317 (Vet. App. Apr. 14, 2005).  

Here, the veteran is not prejudiced by the Board's 
consideration of his claim as VA has already met all notice 
and duty to assist obligations to the veteran under the VCAA.  
In essence, the veteran in this case has been notified as to 
the laws and regulations governing his claim.  He has, by 
information letters, a rating decision, a statement of the 
case, and supplemental statements of the case, been advised 
of the evidence considered in connection with his appeal and 
what information VA and the veteran would provide.  Thus, the 
Board finds that there has been no prejudice to the veteran 
that would warrant further notification or development.  As 
such, the veteran's procedural rights have not been abridged, 
and the Board will proceed with appellate review.  Bernard, 4 
Vet. App. at 393.

Generally, service connection may be granted for a disability 
resulting from a disease or injury incurred in or aggravated 
by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303 (2004).  If a condition noted during service is not 
shown to be chronic, then generally a showing of continuity 
of symptomatology after service is required for service 
connection.  38 C.F.R. § 3.303(b).  The chronicity provisions 
of 38 C.F.R. § 3.303(b) are applicable where evidence, 
regardless of its date, shows that the veteran had a chronic 
condition in service, or during an applicable presumption 
period, and still has such condition.  Such evidence must be 
medical unless it relates to a condition as to which, under 
the case law of the United States Court of Appeals for 
Veterans Claims (Court), lay observation is competent.  In 
the case of arthritis, where the disability is manifested to 
a compensable degree within one year after service, service 
connection may be granted on a presumptive basis.  38 
U.S.C.A. §§ 1101, 1112, 1113, 1110, 1137; 38 C.F.R. §§ 3.307, 
3.309.

Every veteran shall be taken to have been in sound condition 
when examined, accepted, and enrolled for service, except as 
to defects, infirmities, or disorders noted at the time of 
the examination, acceptance, and enrollment, or where clear 
and unmistakable evidence demonstrates that the injury or 
disease existed before acceptance and enrollment and was not 
aggravated by such service.  38 U.S.C.A. 
§ 1111.

The provisions of 38 C.F.R. § 3.304(b) provide that the 
veteran will be considered to have been in sound condition 
when examined, accepted and enrolled for service, except as 
to defects, infirmities, or disorders noted at entrance into 
service, or where clear and unmistakable (obvious or 
manifest) evidence demonstrates that an injury or disease 
existed prior thereto.  This regulation expressly provides 
that the term "noted" denotes only such conditions as are 
recorded in examination reports, and that a history of the 
pre-service existence of conditions recorded at the time of 
examination does not constitute a notation of such 
conditions, but will be considered together with all other 
material evidence in determinations as to inceptions.  
Determinations should not be based on medical judgment alone 
as distinguished from accepted medical principles, or on 
history alone without regard to clinical factors pertinent to 
the basic character, origin and development of such injury or 
disease.  38 C.F.R. § 3.304(b)(1).

The provisions of 38 C.F.R. § 3.304(b) have been invalidated 
in a recent opinion of VA General Counsel, VAOGCPREC 3-2003, 
insofar as section 3.304(b) states that the presumption of 
sound condition may be rebutted solely by clear and 
unmistakable evidence that a disease or injury existed prior 
to service.  According to VAOGCPREC 3-2003, to rebut the 
presumption of sound condition under 38 U.S.C.A. § 1111, VA 
must show by clear and unmistakable evidence both that the 
disease or injury existed prior to service and that the 
disease or injury was not aggravated by service.  The 
claimant is not required to show that the disease or injury 
increased in severity during service before VA's duty under 
the second prong of this rebuttal standard attaches.  See 
also Cotant v. Principi, 17 Vet. App. 116 (2003).

Similarly, in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 
2004), the Federal Circuit Court found that, when no 
preexisting condition is noted upon entry into service, the 
veteran is presumed to have been sound upon entry and then 
the burden falls on the government to rebut the presumption 
of soundness.  The Federal Circuit Court held, in Wagner, 
that the correct standard for rebutting the presumption of 
soundness under 38 U.S.C.A. § 1111 (West 2002) requires that 
VA shows by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  

In deciding a claim based on aggravation, after having 
determined the presence of a preexisting condition, the Board 
must first determine whether there has been any measured 
worsening of the disability during service and then whether 
this constitutes an increase in disability.  See Browder v. 
Brown, 5 Vet.  App. 268, 271 (1993); Hensley v. Brown, 5 Vet.  
App. 155, 163 (1993).  Temporary or intermittent flare-ups of 
the preexisting condition during service are not sufficient 
to be considered aggravation unless the underlying condition, 
as contrasted to symptoms, has worsened.  Crowe v. Brown, 7 
Vet.  App. 238, 247-48 (1994); Hunt v. Derwinski, 1 Vet.  
App. 292, 296-97 (1991).  Aggravation may not be conceded 
where the disability underwent no increase in severity during 
service on the basis of all the evidence of record pertaining 
to the manifestations of the disability prior to, during and 
subsequent to service.  38 C.F.R. § 3.306(b).

The United States Court of Appeals for the Federal Circuit 
(Federal Circuit) has held that a veteran seeking disability 
benefits must establish the existence of a disability and a 
connection between service and the disability.  Boyer v. 
West, 210 F.3d 1351, 1353 (Fed. Cir. 2000).  Medical evidence 
is required to prove the existence of a current disability 
and to fulfill the nexus requirement.  Lay or medical 
evidence, as appropriate, may be used to substantiate service 
incurrence.

The Court has held that "where the determinative issue 
involves medical causation or a medical diagnosis, competent 
medical evidence is required."  Grottveit v. Brown, 5 Vet. 
App. 91, 93 (1993); see also Espiritu v. Derwinski, 2 Vet. 
App. 492, 494 (1992) (holding that a witness must be 
competent in order for his statements or testimony to be 
probative as to the facts under consideration).  The Court 
has also held that "Congress specifically limits entitlement 
for service-connected disease or injury to cases where such 
incidents have resulted in a disability.  In the absence of 
proof of a present disability there can be no valid claim."  
Brammer v. Brown, 3 Vet. App. 223, 225 (1992); see also 
Rabideau v. Derwinski, 2 Vet. App. 141, 143-44 (1992).

When all the evidence is assembled VA is then responsible for 
determining whether the evidence supports the claims or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
the claims, in which case the claims must be denied.  See 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  The 
Secretary shall consider all information, lay and medical 
evidence of record, in a case before the Secretary renders a 
decision with respect to benefits under laws administered by 
the Secretary.  When there is an approximate balance of 
positive and negative evidence regarding any issue material 
to the determination of a matter, the Secretary shall give 
the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002).

In this case, the veteran contends he is entitled to service 
connection for residuals of a tibia/fibula fracture which 
pre-existed his entrance into the service, but sustained a 
permanent aggravation of his condition during his active 
service.  In this respect, the service medical records 
include a December 1967 report of medical history that 
indicates that the veteran had a healed left leg fracture.  A 
November 1968 notation indicated that the veteran was 
experiencing pain in his left knee and leg from an old 
injury.  A September 1969 notation indicated complaints of 
pain in the left leg.  A June 1977 notation indicated 
complaints of left leg pain and a normal examination.  April 
and September 1977 notations reflect complaints of left leg 
pain.  The veteran's discharge examination conducted in 
September 1977 indicated a healed left leg fracture, but no 
diagnosis of a left leg disability. 

The post-service medical evidence includes a VA medical 
examination conducted in July 2002.  The examiner indicated 
that the veteran had a significant prior orthopedic history 
with a fracture of the left low extremity that occurred in 
1966 followed by cast immobilization for 6 months.  The 
examiner indicated the he had reviewed the veteran's c-file 
and noted the complaints of pain that occurred during the 
veteran's active service.  A musculoskeletal examination was 
performed which reveled 15 degrees of valgus deformity of the 
left lower extremity.  The examiner noted that this deformity 
was a combination of valgus deformity of his left knee and 
clinical evaluation of a midshaft tibia/fibula fracture.  
Pain to palpation over the lateral compartment was also 
observed.  The cruciate and collateral ligaments were found 
to be intact.  X-rays of the left knee revealed normal 
mineralization, a narrowed medial and later joint space line, 
and moderate narrowing of the patellofemoral joint on the 
lateral projection.  X-rays of the left tibial showed normal 
mineralization, a healed facture, and 14 degrees of valgus 
angulations.  The examiner diagnosed the veteran with 
moderate post-traumatic osteoarthritis of the left knee and a 
malunited valgus tibia/fibula fracture of the left lower 
extremity.  The examiner's clinical impression was status 
post tibia/fibula facture valgus malunion of the left lower 
extremity, and post-traumatic arthritis as secondary to the 
valgus malunion.  After reviewing the medical evidence, the 
examiner found that the complaints of pain in service were 
temporary aggravations and did not represent a permanent 
worsening of the veteran's condition.  In the examiner's 
opinion, the veteran's predominant problem was a malunited 
tibia/fibula fracture that resulted in a wearing out of his 
left knee and was unrelated the veteran's active service.  
The examiner opined with a reasonable degree of medical 
probability that the veteran's left lower extremity problems 
were unrelated to his active service, and were directly 
related to the fracture that occurred prior to his entry into 
service.  In the examiner's opinion service connection for 
the veteran's left leg condition should not be entertained. 

The record also includes an opinion from the Radnothy-Perry 
Orthopaedic Center dated in December 2002.  The examiner 
indicated that the veteran was seeking a second opinion to 
support his claim for service-connection.  There is no 
indication in the examination report that the examiner had 
access to the veteran's service or post-service medical 
records.  Examination of the veteran's left leg revealed genu 
valgum alignment and severe patellofemoral crepitus.  Bowing 
at the mid leg area of the fracture site was also noted.  No 
effusion in the knee was observed, and the veteran had a full 
extension and flexion of his knee.  The collateral ligaments 
were stable, the anterior and posterior Drawer's test was 
negative, and the Lachman's test was negative.  Generalized 
tenderness with palpation along the mid to distal tibia was 
observed.  X-rays of the veteran's left leg revealed a healed 
distal 3rd tibia fracture with some bowing about the tibia 
and the fibula.  X-rays of the veteran's knee revealed mild 
narrowing of the medial joint line, moderate narrowing of the 
patellofemoral and moderate post traumatic osteoarthritis.  
In the opinion of the examining physician the time the 
veteran spent in the military did increase the wear and tear 
overall in the left lower extremity in his left leg, as had 
the subsequent post-service activity.  In the examiner's 
opinion "perhaps if" the veteran had not been in the 
military his leg would not be bothering him as much.

VA treatment reports dated between April 2002 and November 
2003 are also included in the record.  They contain 
complaints of left leg pain, but no medical opinions relating 
the veteran's left leg disorder to his active service. 

Finally, the veteran presented testimony at a video hearing 
before the undersigned Veterans' Law Judge in May 2005.  At 
the hearing the veteran testified that he had no pain or 
difficulty with his left leg prior to his entry into service.  
He also testified that basic training aggravated his left leg 
and that he often experienced left leg pain that necessitated 
that he be placed on light duty.  In addition, the veteran 
testified that during service he drove heavy equipment, which 
necessitated use of his left leg, that led to more pain in 
his left leg.  Also, the veteran testified that after service 
he had to stop driving heavy equipment because his left leg 
was too painful.  The veteran also indicated that the 
examiner at the December 2002 examination had access to faxed 
copies of his medical records.  The veteran testified that he 
believed his leg was aggravated beyond the normal progression 
by his active service.

No additional relevant medical evidence has been identified 
by the veteran, or is contained within the claims file. 

It is the Board's duty to assess the credibility and 
probative value of evidence and, provided that it offers an 
adequate statement of reasons or bases, the Board may favor 
one medical opinion over another.  See Owens v. Brown, 7 Vet. 
App. 429, 433 (1995).

In this respect, the totality of the evidence of record fails 
to establish that the veteran's pre-existing left leg 
disorder sustained a permanent aggravation during the 
veteran's active service.  The law is clear that a veteran 
who served during a period of war or during peacetime service 
after December 31, 1946, is presumed in sound condition 
except for defects noted when examined and accepted for 
service.  38 U.S.C.A. § 1111, 1137 (West 2002).  As 
previously pointed out, clear and unmistakable evidence that 
the disability existed prior to service will rebut this 
presumption.  38 U.S.C.A. § 1111 (West 2002); 38 C.F.R. § 
3.304(b) (2004).  A preexisting injury or disease will be 
considered to have been aggravated by active service where 
there is an increase in disability during service, unless 
there is a specific finding that the increase in disability 
is due to the natural progress of the disease.  38 U.S.C.A. § 
1153 (West 2002); 38 C.F.R. § 3.306(a) (2004).

In this case, although the December 2002 examination report 
from the Radnothy-Perry Orthopaedic Center indicates that the 
examiner believed that time the veteran spent in the military 
increased the wear and tear in his left lower extremity, the 
examiner also indicated that subsequent activity after 
service also contributed.  Moreover, the December 2002 
examination report indicated that perhaps if the veteran had 
not served in the military his left leg would not be 
bothering him as much.  

In contrast, the July 2002 VA examination report examination 
report concludes with a reasonable degree of medical 
certainty that the veteran's left leg problems are the result 
of the fracture he experienced prior to service, and that his 
left leg problems were unrelated to his tour of duty.  
Furthermore, although the veteran indicated that the examiner 
at the December 2002 examination had access to his medical 
records, the report itself does not indicate that the 
veteran's medical records were present.  In contrast, the 
July 2002 VA examiner states that he had access to the 
veteran's medical records and specifically refers to a sick 
call complaint of pain in the veteran's service medical 
records.  Therefore, the Board finds the July 2002 
examination report to be most probative, as it specifically 
indicated that the veteran's claims folder was reviewed and 
was based on a detailed examination of the veteran.  Factors 
for assessing the probative value of a medical opinion 
include the physician's access to the claims file and the 
thoroughness and detail of the opinion.  See Prejean v. West, 
13 Vet. App. 444, 448-9 (2000).  Finally, the service-medical 
records support the contention that the complaints of pain in 
service did not represent a permanent aggravation of the 
veteran's pre-existing condition.  Although the veteran 
complained of left leg pain during service, there is no 
diagnosis of any left lower extremity disabilities other than 
the preexisting healed left leg fracture.  In fact, a June 
1977 notation in the veteran's service-medical records 
indicated complaints of pain, but the examination was 
otherwise normal.  The Board notes that pain alone, without a 
diagnosed or identifiable underlying malady or condition does 
not in and of itself constitute a disability for which 
service connection may be granted.  See Sanchez-Benitez v. 
West, 13 Vet. App. 282, 285 (1999).  In sum, there is no 
evidence that the veteran's pre-existing left-leg disorder 
was permanently aggravated during his active service beyond 
the natural progression of the disorder.

While the Board finds the veteran's contentions to be very 
credible as to the extent of the severity of his left leg 
disorder, the medical evidence of record simply do not 
support his claim.  Therefore, the claim of service 
connection for a left leg disorder must be denied.  38 
U.S.C.A. §§ 1110, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.304 (2004).  Inasmuch as the preponderance 
of the evidence is against the veteran's claim, the 
application of the reasonable doubt doctrine is not warranted 
in this case.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; 
Gilbert v Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

Service connection for residuals of a left tibia/fibula 
fracture, to include arthritis of the left knee is denied.



	                        
____________________________________________
	A. BRYANT
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


